Court of Appeals for the
                         First District of Texas at Houston

               Notice of Intent to Dismiss for Want of Prosecutio

Appellate case name:        Steven Moody v. Spring Chrysler .Dodge Jeep Ram
                            Dealership Co., Auto Nation Corporation, ToM Doe;.No, 1
                            AKA "Big Al," John Doe No. 2, John Doe Ni 3 and John
                            Doe No. 4


Appellate case number:      01-14-00625-CV


Trial court:                 133rd District Court of Harris County, Texas

Trial court case number;     2014-26991

       On October 30, 2014, this Court issued an order directing the trial clerk to file a
supplemental clerk's record containing both the trial court's order regardingjhe appellees
Spring Chrysler Dodge Jeep Ram Dealership Co,'s and Auto Nation Corporation's
motions for severance and any trial court order regarding the trial clerk'ls contest to
appellant's Affidavit of Indigency. This Court sent its October 30th Order tb the pro se
inmate appellant at his last known address provided by him. However, on November 17,
2014 the Order was returned with the following notations typed on thfe envelope,
"RETURN TO SENDER, ATTEMPTED — NOT KNOWN, UNABLE TO
FORWARD," and the following handwritten notation, "PTS RLSD," indicating that the
Order was returned to sender because appellant had been released from prisoh. To date,
appellant has failed to provide the Clerk ofthis Court with any other mailing atidress.
       Accordingly, the Court has directed me to notify the appellant that unless, within
15 days of the date of this notice, you respond in writing, providing the Cjerk of this
Court with a current address, your appeal may be dismissed for want of frosecution
without further notice. SeeTex. R.App. P. 42.3(b), (c).

Clerk's signature: /s/ Christopher A. Prine
                         Clerk of the Court


 Date: December 30, 2014
Sherry Radack                                                                  Christopher A. Prine
Chief Justice                                                                  Clerk of the Court


Terry Jennings                                                                 Janet Williams
Evelyn Keyes                                                                   Chief Staff Attorney
Laura Carter Higley
                                                                               Phone: 713-274-2700
Jane Bland
Jim Sharp
                                      Court of Appeals                         Fax:   713-755-8131
Michael Massengale                 First District of Texas                         |txc;ourts.gov/lstcoa.aspx
Harvey Brown
Rebeca Huddle                            301 Fannin Street
Justices
                                    Houston, Texas 77002-2066

                                           December 30,2014



   William T. Green III                               Steven Moody
   11 Greenway Plz Ste 2820                           Ref. 1945374
   Houston, TX 77046-1114                             3295 FM 3514
   * DELIVERED VIA E-MAIL *                           Beaumont, TX 77705


    RE:        Court of Appeals Number: 01-14-00625-CV
               Trial Court Case Number: 2014-26991

    Style: Steven Moody v. Spring Chrysler Dodge, Jeep Ram Dealership
           On this date, anotice was issued in the above-referenced cause. You may obtoin acopy of
    the Court's notice at http://www.search.txcourts.gov/CaseSearch.aspx?coa=coa01&|=c.
           If you have been required to provide a valid e-mail address to the Court and accept
     electronic service as outlined in Rule 9.1(a) and 9.4(g) of the Texas Rules bf Appellate
     Procedure, acopy of this Notice ofDistribution will be sent to you electronically via email.
           For more information about a particular tcase, please visit the Court'sj website at
     http://www.txcourts.gOv/l stCOA.

                                                        Sincerely,




                                                        Christopher A. Prine, Clerk ofth| Court

                                                        ByCheryl Roberts, Deputy Clert



     cc:       Judge 133rd District Court (DELIVERED VIA E-MAIL)
            The Honorable Chris Daniel (DELIVERED VIA E-MAIL)
Court of Appeals, First District                             i   U.S.POSTAGE» PITNEY BOWES
      301 Fannin Street
                                                             i (ars
Houston, Texas 77002-2066
                                                             . Jf 77002 $000o4Su
                                                                 0001372104 DEC. 30 2014
                                   CASE NO, 01-14-00625-CV
                                   STEVEN MOODY
                                   REF. 1945374